Exhibit 10.35

RESTRICTED STOCK AGREEMENT

UNDER THE

MARCHEX, INC.

2012 STOCK INCENTIVE PLAN

GRANTEE:                     

NO. OF SHARES:                     

This Agreement (the “Agreement”) evidences the award of              restricted
shares (each, an “Award Share,” and collectively, the “Award Shares”) of the
Class B Common Stock of Marchex, Inc., a Delaware corporation (the “Company”),
granted to you,                     , effective as of              (the “Grant
Date”), pursuant to the Marchex, Inc. 2012 Stock Incentive Plan (the “Plan”) and
conditioned upon your agreement to the terms described below. All of the
provisions of the Plan are expressly incorporated into this Agreement.

1. Terminology. Unless otherwise provided in this Agreement, capitalized words
used herein are defined in the Glossary at the end of this Agreement or the
Plan.

2. Vesting.

(a) All of the Award Shares are nonvested and forfeitable as of the Grant Date.

(b) [OFFICERS/EXECUTIVE OFFICERS/EMPLOYEES: So long as your Service with the
Company is continuous from the Grant Date through the applicable date upon which
vesting is scheduled to occur, 25% of the Award Shares will vest and become
nonforfeitable on each anniversary of the Grant Date, such that 100% of the
Award Shares will be vested and nonforfeitable on the fourth anniversary of the
Grant Date.] [DIRECTORS: So long as your Service with the Company is continuous
from the Grant Date through the applicable date upon which vesting is scheduled
to occur, 100% of the Award Shares will vest and become nonforfeitable on the
earlier of the first anniversary of the Grant Date or the date of the next
Annual Meeting of Stockholders of the Company].

(c) [OFFICERS: Fifty percent (50%) of the total Award Shares not already vested
as of the date of a Change in Control (as such term is defined in the Plan) will
become vested and nonforfeitable upon the occurrence of a Change in Control]
[EXECUTIVE OFFICERS: One hundred percent (100%) of the Award Shares will become
vested and nonforfeitable upon the occurrence of both (x) a Change in Control,
(y) followed by the earliest to occur of (i) a termination of your Service
without Cause by the Company or any successor thereto, (ii) a Diminution in
Duties, or (iii) the 12 month anniversary of the occurrence of the Change in
Control so long as your Service with the Company is continuous from the Grant
Date through such date.] [DIRECTORS: One hundred percent (100%) of the Award
Shares will become vested and nonforfeitable as of immediately before and
contingent upon the occurrence of a Change in Control, so long as your Service
with the Company is continuous from the Grant Date through the date of the
Change in Control.]

(d) Unless otherwise determined by the Administrator, none of the Award Shares
will become vested and nonforfeitable after your Service with the Company
ceases.

3. Termination of Employment or Service.

(a) If your Service with the Company ceases for any reason, except as otherwise
specified in Section 2, all Award Shares that are not then vested and
nonforfeitable will be immediately forfeited by you and transferred to the
Company upon such cessation for no consideration.



--------------------------------------------------------------------------------

(b) You acknowledge and agree that upon the forfeiture of any unvested Award
Shares in accordance with Section 3(a), (i) your right to vote and to receive
cash dividends on, and all other rights, title or interest in, to or with
respect to, the forfeited Award Shares shall automatically, without further act,
terminate and (ii) the forfeited Award Shares shall be returned to the Company.
You hereby irrevocably appoint (which appointment is coupled with an interest)
the Company as your agent and attorney-in-fact to take any necessary or
appropriate action to cause the forfeited Award Shares to be returned to the
Company, including without limitation executing and delivering stock powers and
instruments of transfer, making endorsements and/or making, initiating or
issuing instructions or entitlement orders, all in your name and on your behalf.
You hereby ratify and approve all acts done by the Company as such
attorney-in-fact. Without limiting the foregoing, you expressly acknowledge and
agree that any transfer agent for the Common Stock of the Company is fully
authorized and protected in relying on, and shall incur no liability in acting
on, any documents, instruments, endorsements, instructions, orders or
communications from the Company in connection with the forfeited Award Shares or
the transfer thereof, and that any such transfer agent is a third party
beneficiary of this Agreement.

4. Restrictions on Transfer.

(a) Until an Award Share becomes vested and nonforfeitable, it may not be sold,
assigned, transferred, pledged, hypothecated or disposed of in any way (whether
by operation of law or otherwise), except by will or the laws of descent and
distribution, and shall not be subject to execution, attachment or similar
process.

(b) Any attempt to dispose of any such Award Shares in contravention of the
restrictions set forth in Section 4(a) shall be null and void and without
effect. The Company shall not be required to (i) transfer on its books any Award
Shares that have been sold or transferred in contravention of this Agreement or
(ii) treat as the owner of Award Shares, or otherwise accord voting, dividend or
liquidation rights to, any transferee to whom Award Shares have been transferred
in contravention of this Agreement.

5. Stock Certificates.

(a) You are reflected as the owner of record of the Award Shares as of the Grant
Date on the Company’s books. The Company or an escrow agent appointed by the
Administrator will hold in escrow the share certificates for safekeeping, or the
Company may otherwise retain the Award Shares in uncertificated book entry form,
until the Award Shares become vested and nonforfeitable. Until the Award Shares
become vested and nonforfeitable, any share certificates representing such
shares will include a legend to the effect that you may not sell, assign,
transfer, pledge, or hypothecate the Award Shares. All regular cash dividends on
the Award Shares held by the Company will be paid directly to you on the
dividend payment date. As soon as practicable after vesting of an Award Share,
the Company will continue to retain the Award Share in uncertificated book entry
form but remove the restrictions on transfer on its books with respect to that
Award Share. Alternatively, upon your request, the Company will deliver a share
certificate to you or deliver a share electronically or in certificate form to
your designated broker on your behalf, for the vested Award Share.

(b) You are not required to make any monetary payment (other than applicable tax
withholding, if any) as a condition to receiving the Award Shares, the
consideration for which shall be past services actually rendered or, if none,
future services to be rendered to the Company or for its benefit.
Notwithstanding the foregoing, if required by applicable state corporate law,
you shall furnish consideration in the form of cash or past services rendered to
the Company or for its benefit having a value not less than the par value of the
Award Shares.

 

- 2 -



--------------------------------------------------------------------------------

6. Tax Election and Tax Withholding.

(a) You hereby agree to make adequate provision for foreign (non-United States),
federal, state and local taxes and social insurance contributions required by
law to be withheld, if any, which arise in connection with the grant or vesting
of the Award Shares. The Company shall have the right to deduct from any
compensation or any other payment of any kind due you (including withholding the
issuance or delivery of shares of Common Stock or redeeming Award Shares) the
amount of any foreign (non-United States), federal, state or local taxes and
social insurance contributions required by law to be withheld as a result of the
grant or vesting of the Award Shares in whole or in part; provided, however,
that the value of the shares of Common Stock withheld may not exceed the
statutory minimum withholding amount required by law. In lieu of such deduction,
the Company may require you to make a cash payment to the Company equal to the
amount required to be withheld or the Company may, but will not be required to,
sell a number of Award Shares sufficient to cover applicable withholding taxes.
If you do not make such payment when requested, the Company may refuse to issue
any stock certificate under this Agreement or otherwise release for transfer any
such shares until arrangements satisfactory to the Company for such payment have
been made.

(b) The Company may, in its sole discretion, permit you to satisfy, in whole or
in part, any withholding tax obligation which may arise in connection with the
Award Shares either by electing to have the Company withhold from the shares to
be released upon vesting that number of shares, or by electing to deliver to the
Company already-owned shares, in either case having a fair market value equal to
no more than the amount necessary to satisfy the statutory minimum withholding
amount due. Subject to your compliance with the Company’s policy on insider
trading (as in effect from time to time), you may elect to pay the Company your
obligations for the payment of such taxes through a special sale and remittance
procedure commonly referred to as a “sell to cover” transaction pursuant to
which you will concurrently provide irrevocable written instructions: (i) to the
Company’s designated stock plan administrator to effect the immediate sale of a
sufficient number of the Award Shares upon the vesting of the Award Shares to
enable the Company’s designated stock plan administrator to remit, out of the
sales proceeds available upon the settlement date, sufficient funds to the
Company to cover all applicable federal, state and local income and employment
taxes required to be withheld by the Company by reason of such vesting and/or
sale; and (ii) to the Company to deliver any certificate(s) or other evidence of
ownership for such sold Award Shares directly to the Company’s designated stock
plan administrator in order to complete the sale transaction.

(c) You hereby acknowledge that you have been advised by the Company to seek
independent tax advice from your own advisors regarding the availability and
advisability of making an election under Section 83(b) of the Internal Revenue
Code of 1986, as amended, and that any such election, if made, must be made
within 30 days of the Grant Date. You expressly acknowledge that you are solely
responsible for filing any such Section 83(b) election with the appropriate
governmental authorities, irrespective of the fact that such election is also
delivered to the Company. You may not rely on the Company or any of its
officers, directors or employees for tax or legal advice regarding this award.
You acknowledge that you have sought tax and legal advice from your own advisors
regarding this award or have voluntarily and knowingly foregone such
consultation.

7. Adjustments for Corporate Transactions and Other Events. Adjustments and
certain other matters relating to recapitalizations, reorganizations, sale of
the assets of the Company, changes in control and the like shall be made and
determined in accordance with Section 7(d) of the Plan, as in effect on the date
of this Agreement.

8. Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Agreement shall alter your at-will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without Cause or
notice and whether or not such discharge results in the forfeiture of any Award
Shares or any other adverse effect on your interests under the Plan.

 

- 3 -



--------------------------------------------------------------------------------

9. Rights as Stockholder. Except as otherwise provided in this Agreement with
respect to the nonvested and forfeitable Award Shares, you will possess all
incidents of ownership of the Award Shares, including the right to vote the
Award Shares and receive dividends and/or other distributions declared on the
Award Shares.

10. The Company’s Rights. The existence of the Award Shares shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company’s assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.

11. Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by certified mail, addressed to you at the address contained
in the records of the Company, or addressed to the Administrator, care of the
Company for the attention of its Corporate Secretary at its principal executive
office or, if the receiving party consents in advance, transmitted and received
via telecopy or via such other electronic transmission mechanism as may be
available to the parties.

12. Entire Agreement. This Agreement, together with any employment, service or
other agreement between you and the Company or an Affiliate applicable to the
Award Shares, contain the entire understanding and agreement between you and the
Company or an Affiliate with respect to the subject matter contained herein or
therein and supersede any prior agreements, understandings, restrictions,
representations, or warranties among you and the Company or an Affiliate with
respect to such subject matter other than those as set forth or provided for
herein or therein. To the extent contemplated herein or therein, the provisions
of this Agreement, the shall survive any vesting of the Award Shares and shall
remain in full force and effect.

13. Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on your
rights with respect to the Award Shares as determined in the discretion of the
Administrator, except as provided in the Plan or in a written document signed by
each of the parties hereto.

14. Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, the Plan shall govern. A copy of
the Plan is available upon request to the Administrator or here:
http://intranet.marchex.com.

15. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Delaware, without regard to its provisions
concerning the applicability of laws of other jurisdictions.

16. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

18. Electronic Delivery of Documents. By your signing this Agreement, you
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the Award Shares and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.

19. Attorney’s Fees. In the event that any suit or action is instituted to
enforce any provision in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals. Except as otherwise permitted by the requirements
of Section 409A of the Code, and the Treasury Regulations issued thereunder, any
reimbursement to which you are entitled pursuant to this Section 19 will (a) be
paid no later than the last day of your taxable year following the taxable year
in which the expense was incurred, (b) not be affected by the amount of expenses
eligible for reimbursement in any other taxable year, and (c) not be subject to
liquidation or exchange for another benefit.

20. Consideration for Award Shares. To ensure compliance with applicable state
corporate law, the Company may require you to furnish consideration in the form
of cash or cash equivalents equal to the par value of the Award Shares and you
hereby authorize the Company to withhold such amount from remuneration otherwise
due you from the Company.

 

- 5 -



--------------------------------------------------------------------------------

GLOSSARY

(a) “Administrator” means the Board of Directors of Marchex, Inc. or such
committee or committees appointed by the Board to administer the Plan.

(b) “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with Marchex, Inc.
(including but not limited to joint ventures, limited liability companies and
partnerships). For this purpose, “control” means ownership of 50% or more of the
total combined voting power or value of all classes of stock or interests of the
entity.

(c) EXECUTIVE OFFICERS ONLY: “Cause” means that the Company’s Board of Directors
has reasonably determined in good faith that any one or more of the following
has occurred: (i) you shall have been convicted of, or shall have pleaded guilty
or nolo contendere to, any felony; (ii) you shall have willfully failed or
refused to carry out the reasonable and lawful instructions of the Board (other
than as a result of illness or disability) concerning duties or actions
consistent with your then current position in a timely manner and otherwise in a
manner reasonable acceptable to the Board and such failure or refusal shall have
continued for a period of ten (10) days following written notice from the Board
describing such failure or refusal in reasonable detail; (iii) you shall have
breached any material provision of your confidentiality and assignment of
inventions agreement; or (iv) you shall have committed any material fraud,
embezzlement, misappropriation of funds, breach of fiduciary duty or other act
of dishonesty against the Company.

(d) “Common Stock” means the Class B common stock, $0.01 par value per share, of
Marchex, Inc.

(e) “Company” means Marchex, Inc. and its Affiliates, except where the context
otherwise requires. For purposes of determining whether a Change in Control has
occurred, Company shall mean only Marchex, Inc.

(f) EXECUTIVE OFFICERS ONLY: “Diminution in Duties” means the occurrence of any
of the following events without your express written consent: (i) a material
diminution in the nature or scope of your duties, responsibilities, authority,
powers or functions as compared to your duties, responsibilities, authority,
powers or functions immediately prior to the Change in Control; (ii) you cease
being (a) an executive officer of a publicly-traded company, or (b) a Section 16
reporting person under the Exchange Act; (iii) a material reduction in your
annual base salary; or (iv) the relocation of the office at which you are to
perform your duties and responsibilities to a location more than sixty
(60) miles from Seattle, Washington.

(g) “Service” means your employment or other service relationship with the
Company and its Affiliates. Your Service will be considered to have ceased with
the Company and its Affiliates if, immediately after a sale, merger or other
corporate transaction, the trade, business or entity with which you are employed
or otherwise have a service relationship is not Marchex, Inc. or its successor,
or an Affiliate of Marchex, Inc. or its successor.

(h) “You”; “Your”. You means the recipient of the Award Shares as reflected in
the first paragraph of this Agreement. Whenever the word “you” or “your” is used
in any provision of this Agreement under circumstances where the provision
should logically be construed, as determined by the Administrator, to apply to
the estate, personal representative, or beneficiary to whom the Award Shares may
be transferred by will or by the laws of descent and distribution, the words
“you” and “your” shall be deemed to include such person.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

 

MARCHEX, INC. By:  

 

Date:  

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein. The
undersigned also consents to electronic delivery of all notices or other
information with respect to the Award Shares or the Company.

 

WITNESS:     GRANTEE

 

   

 

    Date:  

 

Enclosure: Prospectus for the Marchex, Inc. 2012 Stock Incentive Plan

 

- 7 -



--------------------------------------------------------------------------------

{This Stock Power should be signed in blank and deposited with the Company if
share certificates are issued and/or delivered to the Grantee for Award Shares
that are nonvested and forfeitable.}

STOCK POWER

FOR VALUE RECEIVED, the undersigned,             , hereby sells, assigns and
transfers unto Marchex, Inc., a Delaware corporation (the “Company”), or its
successor,              shares of Class B common stock, par value $0.01 per
share, of the Company standing in my name on the books of the Company,
represented by Certificate No.             , or an appropriate book entry
notation, and hereby irrevocably constitutes and appoints                     
as my attorney-in-fact to transfer the said stock on the books of the Company
with full power of substitution in the premises.

 

WITNESS:      

 

   

 

    Dated:  

 